 
 

STRICT OF TEXAS

 

 
 

 

FILED
IN THE UNITED STATES DISTRICT COU
FOR THE NORTHERN DISTRICT OF TEXAS FEB ~ 5 2020 |
AMARILLO DIVISION ,
CLERK, US, DISTRICT O95
UNITED STATES OF AMERICA § ~
§
Plaintiff, §
§
v. § 2:19-CR-76-Z-BR-(2)
§
SOMMER BROOKE HARRISON (2) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 21, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (‘Report and Recommendation”) in the above referenced cause. Defendant
Sommer Brooke Harrison (2) filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Sommer Brooke Harrison was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Sommer Brooke Harrison; and ADJUDGES Defendant Sommer Brooke Harrison guilty of Count Two in
violation of 18 U.S.C. §§ 922q), 924(a)(2), and 2. Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, February 5, 2020.

     

 

MATE LK

ACSMARYK Vv
UNITED STATES

DISTRICT JUDGE
